Title: To Thomas Jefferson from Edmund Randolph, 7 September 1781
From: Randolph, Edmund
To: Jefferson, Thomas


        
          Dear Sir
          Philadelphia Sepr. 7. 1781.
        
        By the last post I suggested to you that our European affairs would probably bear greater delay than you apprehended. What you call your temporary disability will be removed early enough, to allow you to reach France by January. From Colo. Laurens’s account I am induced to believe, that Great Britain will never admit an American plenipotentiary into the congress, before which a general pacification is to be agitated, until some humiliating stroke of war and that until such admission, France will not negotiate on the subject. These considerations fully answer your objection, and give me an opportunity of wishing for authority to say, that you will embark upon the embassy.
        I am Dr. Sir yrs. sincerely,
        
          Edmund Randolph
        
      